                     Case 20-12114-RAM                Doc 19      Filed 03/16/20          Page 1 of 2


                                           UNITED STATES BANKH.UPTCY COURT
                                            SOUTHERN DISTRICT OF FLORIDA

INRE: l..U/l DIA~          -t   6l.E.'ft>J S S!tt{Dl/\/lr5                     Case #   2O ... If. /I ~ f(itM
             TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.
                                                        Reviewed documents received as of _ _ _ _ _ __

_ Objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see comi guideline 6)                                                  /           /
_vCh 7 is$ C.?<lZ., IL..       may increase as documents not provided ITTax refund BValuations 0 Other
_ Good faith payment to unsecured creditors
_0ncome understated per debtor's stubs$                taxes$ .                          co-debtor stubs $ - 9 - - - ' -
- Proof of household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices
_ Schedule J Expenses objectionable: 0 Provide Proof line                                             0 Line _ _ _ _ _ __
         0 Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
                                                                           ~.1-'_,?.,.1>=·
1.L'Expenses: documentation/calculation: CMI line __,_/.J.bitJ4 J--')'--:t-_·           "'----_ _ _ _ _ _ _ _ _ _ _ _ _ __




_ Plan does not pay debtor's calculation of disposable income CMI/Dl               x 60 = $ _ _ _ __
  0 Pending income/expenses issues 0 Trustee believes D/I is understated (estimated D/I $ _ _ _ _ _~
0 Feasibility or 0 plan payments reduce month            or 0 balloon payment
_Plan does not conform to Applicable Commitment Period < 36 months< 60 months
_Info on transfer SOFA
Other:   eIii I a /1 cl
                                       undisflosed
                          $())('" d ti I   er
                                                                  D prnvide Tolling Agreemen~~
                                                   /{\ i%{(}e d."" (] ' + 11'.14k1J - &ik.
                                                                                                     ·
                                                                                                       Lbih           <.




                                                                                        0 Plan includes 100% Language

On or before 5 pm on
                          B        ~i'(or ~ri~11       .                   .       .
                                         · , all docµments/explanatwns with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trnstee, the trnstee may seek
dismissal of this case. IMPORTANT NOTICE: The debtor or debtor's attorney must appear at the confirmation
hearing even ifthey agree to the recommendation. The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments.
THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES. Attorneys must upload all documents to Trustee through
13Documents.com.

         I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
 Submitted by
 NANCY K. NEIDICH, ESQ, ST ANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                        Case 20-12114-RAM                   Doc 19          Filed 03/16/20          Page 2 of 2



 RE: Luis Diaz & Oleydis Sandinas                                                                             Case# 20-12114 RAM
        TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
      The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                             documents and thus objects as follows: Reviewed documents received prior to: 3/2/20
./ Tax returns: 2019                                     Corporate Tax Returns:
      Photo ID                ./ LF 90                         LF 67     LF 10
      Plan does not fund properly
      Calculation errors       Missing months/amounts             Inconsistent terms      Plan form completed incorrectly
      Attorney fee itemization or Fee Application needed (see court guideline 6)
./ 2016(B), SOFA #16 and Plan do not match
      Other provisions:       IVL                    100%         Lawsuit      Gambling         MMM
      Reaffirm, redeem or surrender Sch D or G creditor:
      MMM Motion not filed            Valuation motion not filed                       Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
      Creditor paid through the Plan has not filed a POC:
      Object or Conform to Proof of Claim:          Miami-Dade County            Tax Certificate (DE#              Dept of Revenue
           IRS
x     OTHER PLAN ISSUES: Amend plan to correct acct# for creditoe Bk of America to match POC#6




      Real Estate FMV and Payoff:
      Non-Homestead Information Sheet:
      Vehicles FMV (NADA/Carmax), Reg and Payoff:
./ Other: FMV for Firearms
./    Bank Account Statements           3 months pre-petition #2115 (1/24-2117)




      Copy ofcheck(s) and/or explanation:
      Explanation ofwithdrawal(s):
./ 401K/Retirement/Pension MD College                    Annuity                             Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
./ Wage deduction order or Motion to waive
      BDQ & attachments                          Profit/loss        Balance Sheet
     Business Bank statements and checks            3 months pre-petition



      Affidavit of support
    Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Court.
      Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION HEARING TO AVOID DISMISSAL*
